Name: 2013/776/EU: Commission Implementing Decision of 18Ã December 2013 establishing the Ã¢ Education, Audiovisual and Culture Executive AgencyÃ¢ and repealing Decision 2009/336/EC
 Type: Decision_IMPL
 Subject Matter: culture and religion;  communications;  EU institutions and European civil service;  education
 Date Published: 2013-12-19

 19.12.2013 EN Official Journal of the European Union L 343/46 COMMISSION IMPLEMENTING DECISION of 18 December 2013 establishing the Education, Audiovisual and Culture Executive Agency and repealing Decision 2009/336/EC (2013/776/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (1), and in particular Article 3 thereof, Whereas: (1) Regulation (EC) No 58/2003 empowers the Commission to delegate powers to the executive agencies to implement all or part of a Union programme or project, on its behalf and under its responsibility, in accordance with that Regulation. (2) The purpose of entrusting the executive agencies with programme implementation tasks is to enable the Commission to focus on its core activities and functions which cannot be outsourced, without relinquishing control over, and ultimate responsibility for, activities managed by those executive agencies. (3) The delegation of tasks related to programme implementation to an executive agency requires a clear separation between the programming stages involving a large measure of discretion in making choices driven by policy considerations, this being carried out by the Commission, and programme implementation, which should be entrusted to the executive agency. (4) By Decision 2005/56/EC (2), the Commission created the Education, Audiovisual and Culture Executive Agency (hereinafter referred to as the Agency) and entrusted it with the management of Community actions in the field of education, audiovisual and culture. (5) The Commission amended the Agencys mandate on several occasions, extending it to cover the management of new projects and programmes in the field of education, audiovisual, citizenship and youth and subsequently replaced Decision 2005/56/EC by Commission Decision 2009/336/EC (3). (6) In its Communication of 29 June 2011A budget for Europe 2020 (4), the Commission proposed to use the option of more extensive recourse to existing executive agencies for the implementation of Union programmes in the next multiannual financial framework. (7) The Agency has demonstrated a high level technical and financial expertise in the management of Union programmes. Satisfaction surveys conducted as part of the first and second interim evaluations of EACEA (2009 and 2013) show that beneficiaries and other stakeholders believe that EACEA delivers a better quality of service as compared to previous arrangements (Technical Assistance Office). EACEA is able to attract and retain highly qualified personnel, which in turn provides staffing stability. The Agency continuously streamlines its internal operations to improve its efficiency and seeks to standardise approaches across programmes. It benefits from its status as a public body specifically created to manage programmes in the area of education, audiovisual and culture and this focus enhances the visibility of the EU programmes among stakeholders and the general public. The existence of a single entity managing a number of complementary programmes generates synergy effects in terms of visibility of EU action to the mutual benefit of all programmes. The ex-post control error rates are low for EACEA and well below the limit of 2 %. The second interim evaluation notes a steady improvement in EACEAs technical and financial expertise which in turn is reflected in a general improvement in the Agencys performance as observed in its KPIs. (8) In terms of the cost comparison with the in-house option, the cost-benefit analysis carried out in accordance with Article 3(1) of Regulation (EC) No 58/2003 found it would be more costly to manage the tasks at the Commission, by a margin of 23 % in net present value terms. The new programmes envisaged for delegation to EACEA are in line with the Agencys current mandate and mission and represent a continuation of its existing activities. The Agency has built up competence, skills and capacity in the management of these programmes over several years. The new programmes would therefore benefit from EACEAs accumulated experience and expertise in programme management, and resultant productivity gains. A shift to an in-house arrangement would be disruptive as most programmes have never been managed internally by the parent DGs, which lack the capacity to manage programmes in-house. Delegation of programme management to EACEA would thus ensure business continuity for programme beneficiaries and stakeholders. Delegation to EACEA will also continue to allow the Commission to better focus on its institutional tasks. (9) In order to give executive agencies a coherent identity, the Commission has, as far as possible, grouped work by thematic policy area in establishing their new mandates. (10) The Agency should be made responsible for implementing parts of the following new Union programmes and actions:  Erasmus+ (5); (successor to Lifelong Learning Programme (6), Youth in Action (7) and Erasmus Mundus (8), among others),  Creative Europe (9); (successor to the Media (10) and Culture (11) programmes, among others),  Europe for Citizens (12) (successor to the Europe for Citizens programme (13)),  EU Aid Volunteers (14) (successor to pilot programme Preparatory action  European Voluntary Humanitarian Aid Corps),  projects in the field of higher education falling under external cooperation instruments (15) (successor to external cooperation instruments to 2013 (16)),  projects in the field of higher education under the multiannual financial framework regarding the financing of EU cooperation for African, Caribbean and Pacific States and Overseas Countries and Territories for the 2014-2020 period (11th European Development Fund) (17). (11) The Agency should remain responsible for implementing the following existing Union programmes and actions:  projects in the field of higher education eligible for funding under the provisions on economic aid for certain countries of central and eastern Europe (Phare), as provided for in Council Regulation (EEC) No 3906/89 (18),  the programme encouraging the development and distribution of European audiovisual works (MEDIA II  Development and distribution) (1996-2000), established by Council Decision 95/563/EC (19),  the training programme for professionals in the European audiovisual programme industry (MEDIA II  Training) (1996-2000), approved by Council Decision 95/564/EC (20),  the second phase of the Community action programme in the field of education, Socrates (2000-2006), approved by Decision No 253/2000/EC of the European Parliament and of the Council (21),  the second phase of the Community vocational training action programme Leonardo da Vinci (2000-2006), approved by Council Decision 1999/382/EC (22),  the Youth Community action programme (2000-2006), approved by Decision No 1031/2000/EC of the European Parliament and of the Council (23),  the Culture 2000 programme (2000-2006), approved by Decision No 508/2000/EC of the European Parliament and of the Council (24),  projects in the field of higher education eligible for funding under the provisions on assistance for the partner States of Eastern Europe and Central Asia (2000-2006), as provided for in Council Regulation (EC, Euratom) No 99/2000 (25),  projects in the field of higher education eligible for funding under the provisions on assistance for Albania, Bosnia-Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia, Montenegro, Serbia and Kosovo (UNSCR 1244) (2000-2006), approved under Council Regulation (EC) No 2666/2000 (26),  projects in the field of higher education eligible for funding under the provisions on financial and technical measures to accompany the reform of economic and social structures in the framework of the euro-Mediterranean partnership (MEDA), approved under Council Regulation (EC) No 2698/2000 (27),  the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-2006), approved by Council Decision 1999/311/EC (28),  projects eligible for funding under the provisions of the Agreement between the European Community and the United States of America renewing a programme of cooperation in the field of higher education and vocational education and training (2001-2005), approved by Council Decision 2001/196/EC (29),  projects eligible for funding under the provisions of the Agreement between the European Community and the Government of Canada renewing a cooperation programme in the field of higher education and training (2001-2005), approved by Council Decision 2001/197/EC (30),  the programme to encourage the development of European audiovisual works (MEDIA Plus  Development, Distribution and Promotion) (2001-2006), approved by Council Decision 2000/821/EC (31),  the training programme for professionals of the European audiovisual programme industry (MEDIA  Training) (2001-2006), approved by Decision No 163/2001/EC of the European Parliament and of the Council (32),  the multiannual programme for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (e-Learning) (2004-2006), approved by Decision No 2318/2003/EC of the European Parliament and of the Council (33),  the Community action programme to promote active European citizenship (civic participation) (2004-2006), approved by Council Decision 2004/100/EC (34),  the Community action programme to promote bodies active at European level in the field of youth (2004-2006), approved by Decision No 790/2004/EC of the European Parliament and of the Council (35),  the Community action programme to promote bodies active at European level and support specific activities in the field of education and training (2004-2006), approved by Decision No 791/2004/EC of the European Parliament and of the Council (36),  the Community action programme to promote bodies active at European level in the field of culture (2004-2006), approved by Decision No 792/2004/EC of the European Parliament and of the Council (37),  the programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004-2008), approved by Decision No 2317/2003/EC of the European Parliament and of the Council (38),  projects eligible for funding under the provisions of the Agreement between the European Community and the United States of America renewing the programme of cooperation in the field of higher education and vocational education and training (2006-2013), approved by Council Decision 2006/910/EC (39),  projects eligible for funding under the provisions of the Agreement between the European Community and the Government of Canada establishing a cooperation framework in the fields of higher education, training and youth (2006-2013), approved by Council Decision 2006/964/EC (40),  the action programme in the field of lifelong learning (2007-2013), approved by Decision No 1720/2006/EC of the European Parliament and of the Council (41),  the Culture programme (2007-2013), approved by Decision No 1855/2006/EC of the European Parliament and of the Council (42),  the Europe for Citizens programme to promote active European citizenship (2007-2013), approved by Decision No 1904/2006/EC of the European Parliament and of the Council (43),  the Youth in Action programme (2007-2013), approved by Decision No 1719/2006/EC of the European Parliament and of the Council (44),  the support programme for the European audiovisual sector (MEDIA 2007) (2007-2013), approved by Decision No 1718/2006/EC of the European Parliament and of the Council (45),  the Erasmus Mundus (II) action programme 2009-2013 for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries, approved by Decision No 1298/2008/EC of the European Parliament and of the Council (46),  the audiovisual cooperation programme with professionals from third countries (MEDIA Mundus) (2011-2013), established by Decision No 1041/2009/EC of the European Parliament and of the Council (47),  projects in the field of higher education eligible for funding under the provisions on aid for economic cooperation with the developing countries in Asia, approved under Council Regulation (EEC) No 443/92 (48),  projects in the fields of higher education and youth eligible for funding under the provisions of the Instrument for Pre-Accession Assistance (IPA), established by Council Regulation (EC) No 1085/2006 (49),  projects in the field of primary, secondary and higher education and youth eligible for funding under the provisions of the European Neighbourhood and Partnership Instrument, created by Regulation (EC) No 1638/2006 of the European Parliament and of the Council (50),  projects in the field of higher education eligible for funding under the provisions of the financing instrument for development cooperation, established by Regulation (EC) No 1905/2006 of the European Parliament and of the Council (51),  projects in the field of higher education and youth eligible for funding under the provisions of the financing instrument for cooperation with industrialised and other high-income countries and territories, established by Council Regulation (EC) No 1934/2006 (52),  projects in the field of higher education eligible for funding from the European Development Fund, pursuant to the Partnership Agreement between members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (Council Decision 2003/159/EC (53)), as amended by the Agreement signed in Luxembourg on 25 June 2005 (Council Decision 2005/599/EC (54)). (12) Management of those parts of these programmes and actions involves implementation of technical projects which do not entail political decision-making and requires a high level of technical and financial expertise throughout the project cycle. (13) In order to ensure a consistent implementation in time of this Decision and of the programmes concerned, it is necessary to ensure that the Agency shall exercise its tasks linked to the implementation of those programmes subject to and from the date on which those programmes enter into force. (14) The Education, Audiovisual and Culture Executive Agency should be established. It should replace and succeed the Education, Audiovisual and Culture Executive Agency established by Decision 2009/336/EC. It should operate in accordance with the general statute laid down by Regulation (EC) No 58/2003. (15) Decision 2009/336/EC setting up the executive agency should be repealed and transitional provisions should be set out. (16) The measures provided for by this Decision are in accordance with the opinion of the Committee for Executive Agencies, HAS ADOPTED THIS DECISION: Article 1 Establishment and term The Education, Audiovisual and Culture Executive Agency (hereinafter referred to as the Agency) is hereby established for a period from 1 January 2014 until 31 December 2024, its statute being governed by Regulation (EC) No 58/2003. Article 2 Location The Agency shall be located in Brussels. Article 3 Objectives and tasks 1. The Agency is hereby entrusted with the implementation of certain parts of the following Union programmes: (a) Erasmus+; (b) The Creative Europe Programme; (c) The programme Europe for Citizens; (d) The European Voluntary Humanitarian Aid Corps  EU Aid Volunteers; (e) Projects in the field of higher education under the following external cooperation instruments:  Regulation of the European Parliament and of the Council on the Instrument for Pre-accession Assistance (IPA II) (55),  Regulation of the European Parliament and of the Council establishing a European Neighbourhood Instrument (56),  Regulation of the European Parliament and of the Council establishing a financing instrument for development cooperation (57),  Regulation of the European Parliament and of the Council establishing a Partnership Instrument for cooperation with third countries (58),  Council Regulation on the implementation of the 11th European Development Fund (59). The first subparagraph shall apply subject to and as from the date of entry into force of each of these programmes. 2. The Agency is hereby entrusted with the implementation of the legacy of certain parts of the following Union programmes: (a) projects in the field of higher education eligible for funding under the provisions on economic aid for certain countries of central and eastern Europe (Phare), as provided for in Regulation (EEC) No 3906/89; (b) the programme encouraging the development and distribution of European audiovisual works (MEDIA II  Development and distribution) (1996-2000), established by Decision 95/563/EC; (c) the training programme for professionals in the European audiovisual programme industry (MEDIA II  Training) (1996-2000), approved by Decision 95/564/EC; (d) the second phase of the Community action programme in the field of education, Socrates (2000-2006), approved by Decision No 253/2000/EC; (e) the second phase of the Community vocational training action programme Leonardo da Vinci (2000-2006), approved by Decision 1999/382/EC; (f) the Youth Community action programme (2000-2006), approved by Decision No 1031/2000/EC; (g) the Culture 2000 programme (2000-2006), approved by Decision No 508/2000/EC; (h) projects in the field of higher education eligible for funding under the provisions on assistance for the partner States of Eastern Europe and Central Asia (2000-2006), as provided for in Regulation (EC, Euratom) No 99/2000; (i) projects in the field of higher education eligible for funding under the provisions on assistance for Albania, Bosnia-Herzegovina, Croatia, the Former Yugoslav Republic of Macedonia, Montenegro, Serbia and Kosovo (UNSCR 1244) (2000-2006), approved under Regulation (EC) No 2666/2000; (j) projects in the field of higher education eligible for funding under the provisions on financial and technical measures to accompany the reform of economic and social structures in the framework of the euro-Mediterranean partnership (MEDA), approved under Regulation (EC) No 2698/2000; (k) the third phase of the trans-European cooperation scheme for higher education (Tempus III) (2000-2006), approved by Decision 1999/311/EC; (l) projects eligible for funding under the provisions of the Agreement between the European Community and the United States of America renewing a programme of cooperation in the field of higher education and vocational education and training (2001-2005), approved by Decision 2001/196/EC; (m) projects eligible for funding under the provisions of the Agreement between the European Community and the Government of Canada renewing a cooperation programme in the field of higher education and training (2001-2005), approved by Decision 2001/197/EC; (n) the programme to encourage the development of European audiovisual works (MEDIA Plus  Development, Distribution and Promotion) (2001-2006), approved by Decision 2000/821/EC; (o) the training programme for professionals of the European audiovisual programme industry (MEDIA  Training) (2001-2006), approved by Decision No 163/2001/EC; (p) the multiannual programme for the effective integration of information and communication technologies (ICT) in education and training systems in Europe (e-Learning) (2004-2006), approved by Decision No 2318/2003/EC; (q) the Community action programme to promote active European citizenship (civic participation) (2004-2006), approved by Decision 2004/100/EC; (r) the Community action programme to promote bodies active at European level in the field of youth (2004-2006), approved by Decision No 790/2004/EC; (s) the Community action programme to promote bodies active at European level and support specific activities in the field of education and training (2004-2006), approved by Decision No 791/2004/EC; (t) the Community action programme to promote bodies active at European level in the field of culture (2004-2006), approved by Decision No 792/2004/EC; (u) the programme for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries (Erasmus Mundus) (2004-2008), approved by Decision No 2317/2003/EC; (v) projects eligible for funding under the provisions of the Agreement between the European Community and the United States of America renewing the programme of cooperation in the field of higher education and vocational education and training (2006-2013), approved by Decision 2006/910/EC; (w) projects eligible for funding under the provisions of the Agreement between the European Community and the Government of Canada establishing a cooperation framework in the fields of higher education, training and youth (2006-2013), approved by Decision 2006/964/EC; (x) the action programme in the field of lifelong learning (2007-2013), approved by Decision No 1720/2006/EC; (y) the Culture programme (2007-2013), approved by Decision No 1855/2006/EC; (z) the Europe for Citizens programme to promote active European citizenship (2007-2013), approved by Decision No 1904/2006/EC; (aa) the Youth in Action programme (2007-2013), approved by Decision No 1719/2006/EC; (bb) the support programme for the European audiovisual sector (MEDIA 2007) (2007-2013), approved by Decision No 1718/2006/EC; (cc) the Erasmus Mundus (II) action programme 2009-2013 for the enhancement of quality in higher education and the promotion of intercultural understanding through cooperation with third countries, approved by Decision No 1298/2008/EC; (dd) the audiovisual cooperation programme with professionals from third countries (MEDIA Mundus) (2011-2013), established by Decision No 1041/2009/EC; (ee) projects in the field of higher education eligible for funding under the provisions on aid for economic cooperation with the developing countries in Asia, approved under Regulation (EEC) No 443/92; (ff) projects in the fields of higher education and youth eligible for funding under the provisions of the Instrument for Pre-Accession Assistance (IPA), established by Regulation (EC) No 1085/2006; (gg) projects in the field of primary, secondary and higher education and youth eligible for funding under the provisions of the European Neighbourhood and Partnership Instrument, created by Regulation (EC) No 1638/2006; (hh) projects in the field of higher education eligible for funding under the provisions of the financing instrument for development cooperation, established by Regulation (EC) No 1905/2006; (ii) projects in the field of higher education and youth eligible for funding under the provisions of the financing instrument for cooperation with industrialised and other high-income countries and territories, established by Regulation (EC) No 1934/2006; (jj) projects in the field of higher education eligible for funding from the European Development Fund, pursuant to the Partnership Agreement between members of the African, Caribbean and Pacific Group of States of the one part, and the European Community and its Member States, of the other part, signed in Cotonou on 23 June 2000 (Decision 2003/159/EC), as amended by the Agreement signed in Luxembourg on 25 June 2005 (Decision 2005/599/EC). 3. The Agency shall be responsible for the following tasks related to the implementation of the parts of the Union programmes referred to in paragraphs 1 and 2: (a) managing all stages of programme implementation and all phases in the lifetime of specific projects on the basis of the relevant work programmes adopted by the Commission, where the Commission has empowered it to do so in the instrument of delegation; (b) adopting the instruments of budget execution for revenue and expenditure and carrying out all the operations necessary for the management of the programme, where the Commission has empowered it to do so in the instrument of delegation; (c) providing support in programme implementation where the Commission has empowered it to do so in the instrument of delegation, including support in dissemination activities, where relevant in cooperation with national agencies; (d) the implementation, at Union level, of the network of information on education in Europe (Eurydice) and activities intended to improve understanding and knowledge of the field of youth; (e) the implementation, at Union level, of activities intended to improve understanding and knowledge in the field of vocational education and training. 4. The Agency may be responsible for the provision of administrative and logistical support services if provided in the instrument of delegation, for the benefit of the programme-implementing bodies and within the scope of the programmes referred to therein. Article 4 Duration of the appointments 1. The members of the Steering Committee shall be appointed for two years. 2. The Director shall be appointed for four years. Article 5 Supervision and reporting requirement The Agency shall be subject to supervision by the Commission and shall report regularly on progress in implementing the Union programmes or parts thereof for which it is responsible in accordance with the arrangements and at the intervals stipulated in the instrument of delegation. Article 6 Implementation of the operating budget The Agency shall implement its operating budget in accordance with the provisions of Commission Regulation (EC) No 1653/2004 (60). Article 7 Repeal and transitional provisions 1. Decision 2009/336/EC is repealed with effect from 1 January 2014. References to the repealed Decision shall be construed as references to this Decision. 2. The Agency shall be considered the legal successor of the executive agency established by Decision 2009/336/EC. 3. Without prejudice to the revision of the grading of seconded officials foreseen by the instrument of delegation, this Decision shall not affect the rights and obligations of staff employed by the Agency, including its Director. Article 8 Entry into force This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2014. Done at Brussels, 18 December 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 11, 16.1.2003, p. 1. (2) OJ L 24, 27.1.2005, p. 35. (3) OJ L 101, 21.4.2009, p. 26. (4) COM(2011) 500 final. (5) Proposal for a Regulation of the European Parliament and of the Council COM(2011) 788 of 23 November 2011 establishing Erasmus for All: The Union Programme for Education, Training, Youth and Sport (hereinafter Erasmus+ Programme). (6) OJ L 327, 24.11.2006, p. 45. (7) OJ L 327, 24.11.2006, p. 30. (8) OJ L 340, 19.12.2008, p. 83. (9) Proposal for Regulation of the European Parliament and of the Council COM(2011) 785 of 23 November 2011 establishing the Creative Europe Programme. (10) OJ L 327, 24.11.2006, p. 12. (11) OJ L 372, 27.12.2006, p. 1. (12) Proposal for a Council Regulation COM(2011) 884 of 14 December 2011 establishing for the period 2014-2020 the programme Europe for Citizens. (13) OJ L 378, 27.12.2006, p. 32. (14) Proposal for a Regulation of the European Parliament and of the Council COM(2012) 514 establishing the European Voluntary Humanitarian Aid Corps EU Aid Volunteers. (15) Proposal for a Regulation of the European Parliament and of the Council COM(2011) 843 establishing a Partnership Instrument for cooperation with third countries; Proposal for a Regulation of the European Parliament and of the Council COM(2011) 840 establishing a financing instrument for development cooperation; Proposal for a Regulation of the European Parliament and of the Council COM(2011) 839 establishing a European Neighbourhood Instrument; Proposal for a Regulation of the European Parliament and of the Council COM(2011) 838 on the Instrument for Pre-accession Assistance (IPA II). (16) OJ L 210, 31.7.2006, p. 82; OJ L 310, 9.11.2006, p. 1; OJ L 378, 27.12.2006, p. 41. (17) COM(2011) 837 final. (18) OJ L 375, 23.12.1989, p. 11. (19) OJ L 321, 30.12.1995, p. 25. (20) OJ L 321, 30.12.1995, p. 33. (21) OJ L 28, 3.2.2000, p. 1. (22) OJ L 146, 11.6.1999, p. 33. (23) OJ L 117, 18.5.2000, p. 1. (24) OJ L 63, 10.3.2000, p. 1. (25) OJ L 12, 18.1.2000, p. 1. (26) OJ L 306, 7.12.2000, p. 1. (27) OJ L 311, 12.12.2000, p. 1. (28) OJ L 120, 8.5.1999, p. 30. (29) OJ L 71, 13.3.2001, p. 7. (30) OJ L 71, 13.3.2001, p. 15. (31) OJ L 336, 30.12.2000, p. 82. (32) OJ L 26, 27.1.2001, p. 1. (33) OJ L 345, 31.12.2003, p. 9. (34) OJ L 30, 4.2.2004, p. 6. (35) OJ L 138, 30.4.2004, p. 24. (36) OJ L 138, 30.4.2004, p. 31. (37) OJ L 138, 30.4.2004, p. 40. (38) OJ L 345, 31.12.2003, p. 1. (39) OJ L 346, 9.12.2006, p. 33. (40) OJ L 397, 30.12.2006, p. 14. (41) OJ L 327, 24.11.2006, p. 45. (42) OJ L 372, 27.12.2006, p. 1. (43) OJ L 378, 27.12.2006, p. 32. (44) OJ L 327, 24.11.2006, p. 30. (45) OJ L 327, 24.11.2006, p. 12. (46) OJ L 340, 19.12.2008, p. 83. (47) OJ L 288, 4.11.2009, p. 10. (48) OJ L 52, 27.2.1992, p. 1. (49) OJ L 210, 31.7.2006, p. 82. (50) OJ L 310, 9.11.2006, p. 1. (51) OJ L 378, 27.12.2006, p. 41. (52) OJ L 405, 30.12.2006, p. 41. (53) OJ L 65, 8.3.2003, p. 27. (54) OJ L 209, 11.8.2005, p. 26. (55) Proposal for a Regulation of the European Parliament and of the Council COM(2011) 838 on the Instrument for Pre-accession Assistance (IPA II). (56) Proposal for a Regulation of the European Parliament and of the Council COM(2011) 839 establishing a European Neighbourhood Instrument. (57) Proposal for a Regulation of the European Parliament and of the Council COM(2011) 840 establishing a financing instrument for development cooperation. (58) Proposal for a Regulation of the European Parliament and of the Council COM(2011) 843 establishing a Partnership Instrument for cooperation with third countries. (59) Proposal for a Council Regulation COM(2013) 445 on the implementation of the 11th European Development Fund. (60) OJ L 297, 22.9.2004, p. 6.